Case: 3:09-cr-00165-WHR-MRM Doc #: 130 Filed: 07/13/20 Page: 1 of 2 PAGEID #: 1069




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,

                                Plaintiff,              :       Case No. 3:09-cr-165
                                                                         3:99-cr-078
                                                                          3:00-cr-078

                                                                Also 3:16-cv-069
                                                                     3:20-cv-285
                                                                     3:20-cv-286

                                                                District Judge Walter H. Rice
        -   vs   -                                              Magistrate Judge Michael R. Merz

 MICKEY FUGATE,

                                Defendant.              :



      DECISION AND ORDER CLARIFYING THE STATUS OF THE
         CASE AND DENYING APPOINTMENT OF COUNSEL


         This criminal case is before the Court on Defendant’s pro se filing docketed July 13, 2020

 (ECF No. 129). Fugate apparently sent this document directly to District Judge Rice who then

 forwarded it to the Clerk and the Clerk has docketed it as a Motion to Vacate under 28 U.S.C. §

 2255 in accordance with Judge Rice’s instructions.

        However, Fugate has already filed a Motion to Vacate under 28 U.S.C. § 2255 which he

 sent directly to the Clerk (ECF No. 127). That document raises the same claim made in this new

 filing, to wit, that Fugate is entitled to relief under United States v. Davis, 139 S. Ct. 2319 (2019).

 The Magistrate Judge has already filed a Report and Recommendations finding that this prior

                                                   1
Case: 3:09-cr-00165-WHR-MRM Doc #: 130 Filed: 07/13/20 Page: 2 of 2 PAGEID #: 1070




 filing, effectively made on June 22, 2020, is timely and not a second or successive § 2255 motion

 requiring circuit court permission to proceed, but without merit under Davis (Report, ECF No.

 128). That Report was filed and served on June 25, 2020, and Fugate was notified that the deadline

 for any objections was seventeen days after service which is the date of this Order; no objections

 have yet been received by the Clerk, although they may have been mailed. Id. at PageID 1067.

           In the body of his most recent filing, Fugate asks the Court to appoint counsel to assist him

 with his § 2255 proceeding. By General Order 20-13, Chief Judge Marbley instructed the Federal

 Defender for this District to create a list of persons who had been convicted under 18 U.S.C. §

 924(c), review their cases for possible application of Davis, and then have the Criminal Justice Act

 panel chairs for each seat of court appoint counsel as appropriate. Fugate was not referred to

 Magistrate Judge Ovington under General Order 20-13.                Defendants are not entitled to

 appointment of counsel under 18 U.S.C. § 3006A for § 2255 proceedings unless the Court sets an

 evidentiary hearing. Fugate’s Motion to Vacate raises only legal questions which do not require

 an evidentiary hearing for resolution. For the reasons given in the Report, he is not entitled to

 relief.

           Fugate’s request for appointment of counsel is denied. His objections, if any, to the

 pending Report are required to be filed by today, July 13, 2020.



 July 13, 2020.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge




                                                    2
